189 U.S. 426 (____)
NATIONAL BANK AND LOAN COMPANY
v.
CARR.
No. 165.
Supreme Court of United States.

Argued with No. 166 and by the same counsel.
MR. JUSTICE HOLMES:
This case is similar in substance, pleading and argument to the foregoing, with the additional fact that the president of the bank acted as the confidential adviser of the defendant in error and did not reveal to her that the bonds belonged to the bank or that he was on both sides of the transaction and interested against her. As soon as she found out that the bank was the seller she repudiated the sale.
Judgment affirmed.